Exhibit10.1
 
COMMON STOCK
SUBSCRIPTION AGREEMENT
 
Next Fuel, Inc.
821 Frank Street
Sheridan, WY 82801
 
Gentlemen:
 
Pursuant to prior understandings and discussions, the undersigned ("Subscriber")
hereby purchases from Next Fuel, Inc. a Nevada corporation (the "Company"), the
number of shares of Common Stock of the Company set forth on the signature page
of this Agreement (collectively, the "Securities") in consideration for payment
per share set forth on the signature page of this Agreement (the "Purchase
Price").
 
Subscriber hereby acknowledges (i) that this subscription shall not be deemed to
have been accepted by the Company until the Company indicates its acceptance by
returning to Subscriber an executed copy of this subscription, and (ii) that
acceptance by the Company of this subscription is conditioned upon the
information and representations of Subscriber hereunder being complete, true and
correct as of the date of this subscription and as of the date of closing of
sale of the Securities to Subscriber.
 
(1)          Until actual delivery of the Purchase Price to the Company and
acceptance by the Company of the Purchase Price and this Subscription Agreement
the Company shall have no obligation to Subscriber. The Company may revoke a
prior acceptance of this Subscription Agreement at any time prior to delivery to
and acceptance by the Company of the Purchase Price for the Securities. Until
actual delivery of the Purchase Price to the Company and acceptance by the
Company of the Purchase Price and this Subscription Agreement and execution and
delivery by Subscriber of the Lock-Up and Installment Re-Sales Restriction
Agreement in the form of Exhibit A hereto (the "Lock-Up Agreement") and
execution and delivery by the Company and Subscriber of the Registration Rights
Agreement in the form of Exhibit B hereto (the "Registration Rights Agreement")
the Company shall have no obligation to Subscriber.
 
(2)          Subscriber hereby represents and warrants to the Company as
follows:
 
(a)        Authorization. Subscriber has read and fully understands the
documents on file with the Securities and Exchange Commission describing the
Company's business. Subscriber has full power and authority to enter into this
Agreement. This Agreement constitutes Subscriber's valid and legally binding
obligation, enforceable in accordance with its terms except as limited by (i)
applicable bankruptcy, insolvency, receivership, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally and (ii) general principals of equity, the application of which may
deny the Company the right to specific performance, injunctive relief or other
equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 


(b)        Experience. Subscriber is experienced in evaluating and investing in
private placement transactions of securities of companies such as the Company,
has such knowledge and experience in financial and business matters that
Subscriber is capable of evaluating the merits and risks of Subscriber's
investment in the Securities, is able to bear the economic risk of the
investment and is prepared to hold the Securities for an indefinite period of
time.
 
(c)        Investment. Subscriber is acquiring the Securities for investment for
Subscriber's own account and not with a view to, or for resale in connection
with, any distribution thereof, and Subscriber has no present intention of
selling or distributing the Securities. Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person with respect to any of the
Securities other than as set forth in this Agreement. Subscriber understands
that the Securities to be purchased by Subscriber have not been registered under
the Securities Act of 1933, as amended (the "Act") by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.
 
(d)       Reliance Upon Subscriber Representations. Subscriber understands that
the Securities are not registered under the Act on the ground that the sale
provided for in this Agreement and the issuance of securities hereunder is being
made in reliance upon an exemption from the registration requirements of the Act
pursuant to Regulation S of the Securities and Exchange Commission, or Section
4(2) of the Act as a transaction by an issuer of securities not involving a
public offering or pursuant to Section 4(6) of the Act as a transaction by an
issuer of securities solely to accredited investors, and is similarly exempt
under applicable state securities laws, and that the Company's reliance on such
exemption is predicated on Subscriber's representations as set forth in this
Agreement.
 
(e)        Restricted Securities. Subscriber acknowledges that the Securities
have not been registered under the Act or any applicable state securities law
and that the Securities may not be sold, assigned, pledged, hypothecated or
transferred unless there exists an effective registration statement therefor
under the Act and all applicable state securities laws or the Company has
received an opinion of counsel, reasonably acceptable to counsel for the
Company, or other reasonable assurances, that such sale, assignment, pledge,
hypothecation or transfer is exempt from registration. Subscriber understands
that in the absence of an effective registration statement covering the
Securities or an exemption therefrom under the Act and all applicable state
securities laws, the Securities must be held indefinitely. In particular,
Subscriber is aware that the Securities may not be sold pursuant to Rule 144
promulgated under the Act unless all conditions of Rule 144 are met. Among the
conditions for the use of Rule 144 may be the availability of current and
adequate information to the public about the Company. Such information is not
now available and, the Company has no obligation to make such information
available. Notwithstanding the foregoing, no opinion of counsel shall be
required by the Company in connection with the transfer of the Securities to an
entity that is a direct or indirect wholly-owned subsidiary of Subscriber.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)        Legends (only with respect to Subscribers who are US Persons).
 
(i)          Each certificate representing the Securities shall bear the
following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAW AND
MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR TRANSFERRED UNLESS THERE
EXISTS AN EFFECTIVE REGISTRATION STATEMENT THEREFOR UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND ALL APPLICABLE STATE SECURITIES LAWS OR THE ISSUER HEREOF
HAS RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL OF THE
ISSUER, THAT SUCH SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER IS EXEMPT
FROM REGISTRATION.
 
(ii)        Each certificate representing Securities shall also bear any legend
required by any applicable state securities law or by any other agreement to
which the holder thereof is a party or by which the holder thereof is bound.
 
(iii)      The legends set forth in Sections 3(f)(i) and (ii) above may be
removed from any certificate upon receipt by the Company of an opinion of
counsel, reasonably acceptable to counsel for the Company, that the Securities
represented by such certificate may be freely  transferred without registration
in accordance with Rule 144(k) or any successor rule.
 
(g)        No Public Market. Subscriber understands that no public market now
exists for any of the securities issued by the Company and that it is uncertain
whether a public market will ever exist for the Securities.
 
(h)        Access to Information. Subscriber has received all information that
Subscriber considers necessary or appropriate for deciding whether to purchase
Securities. Subscriber has had an opportunity to ask questions and receive
answers from the Company's management regarding the terms and conditions of the
offering of the Securities and the business, properties, prospects and financial
condition of the Company and to obtain additional infoirnation from the Company
(to the extent that the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to Subscriber or to which Subscriber had access,
including, without limitation, the filings made by the Company with the
Securities and Exchange Commission listed on Schedule I to this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)         Accredited Investor/Residence and Bad Actor Representations.
Purchaser recognizes it is important under the Securities Act of 1933, as
amended (the "Securities Act") and state securities law that the Company
determines if potential investors are "accredited investors," as defined in
Schedule II attached hereto. Purchaser represents that Purchaser is an
"accredited investor" for the reasons stated on the signature page of this
Agreement. Neither Purchaser; nor any other "Covered Person" as defined in
Schedule III attached hereto is a "Bad Actor" as that term is defined in
Schedule III. In the event Purchaser's representation is incorrect, or if
Purchaser subsequently become a Bad Actor as defined in Schedule III (as from
time to time amended or changed by the Securities and Exchange Commission), or
if the Company is penalized under any rule or regulation of the Securities and
Exchange Commission (including, without limitation, loss or limitation on the
Company's ability to utilize any exemption from registration or requirements to
make additional disclosures about itself or Purchaser or any Covered Person,
including, without limitation, Purchaser's status as a Bad Actor), then the
Company shall have the right to repurchase (which right the Company may assign
in its sole discretion) any or all Securities of Purchaser at the lower of the
price Purchaser paid or the then current value of the Securities as determined
by the Board of Directors of the Company by any reasonable means.
 
(j)         Public Sales. Subscriber will not make, without the prior written
consent of the Company, any public offering or public sale of the Securities
although permitted to do so pursuant to Rule 144(k) promulgated under the Act
until the earlier of (i) the date on which the Company effects its initial
registered public offering pursuant to the Act, (ii) the date on which the
Company becomes registered pursuant to Section 12(g) of the Securities Exchange
Act of 1934, as amended, or (iii) five (5) years after the closing of the
transactions contemplated by this Agreement; provided, however that Subscriber
shall have the right to transfer the Securities to (A) any direct or indirect
wholly-owned subsidiary of Subscriber as provided in Section 3(e) above or (B)
any joint venture or partnership which is an "accredited investor" (as that term
is defined in Rule 501(a) promulgated under the Act) and in which Subscriber
owns a majority of the equity securities or economic rights and is the
controlling member or controlling general partner; provided, further, that the
foregoing shall not prohibit Subscriber from transferring the Securities
pursuant to any exemption from registration other than the exemption provided by
Rule 144(k) or any successor rule.
 
(3)          Regulation S (only with respect to purchasers that are non-U.S.
persons):
 
(a)       The undersigned understands and acknowledges that:
 
(i)        (A) the Securities acquired pursuant to this Subscription Agreement
have not been registered under the Securities Act, are being sold in reliance
upon an exemption from registration afforded by Regulation S; and that such
Securities have not been registered with any state securities commission or
authority; (B) pursuant to the requirements of Regulation S, the Securities may
not be transferred, sold or otherwise exchanged unless in compliance with the
provisions of Regulation S and/or pursuant to registration under the Securities
Act, or pursuant to an available exemption thereunder; and (C) other than as set
forth in this Subscription Agreement or another executed by both the Company and
Subscriber, the Company is under no obligation to register the Securities under
the Securities Act or any state securities law, or to take any action to make
any exemption from any such registration provisions available.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)       (A) The undersigned is not a U.S. person and is not acquiring the
Securities for the account of any U.S. person; (B) if a corporation, it is not
organized or incorporated under the laws of the United States; (C) if a
corporation, no director or executive officer is a national or citizen of the
United States; and (D) is not otherwise deemed to be a "U.S. Person" within the
meaning of Regulation S.
 
(iii)      The undersigned, if not an individual, was not formed specifically
for the purpose of acquiring the Securities purchased pursuant to this
Subscription Agreement.
 
(iv)      The undersigned is purchasing the Securities for his or its own
account and risk and not for the account or benefit of a "U.S. Person" as
defined in Regulation S and no other person has any interest in or participation
in the Securities or any right, option, security interest, pledge or other
interest in or to the Securities.
 
(b)       The undersigned understands, acknowledge and agrees that:
 
(i)        He or it must bear the economic risk of his or its investment in the
Securities for an indefinite period of time and that prior to any such offer or
sale, the Company may require, as a condition to effecting a transfer of the
Securities, an opinion of counsel, acceptable to the Company, as to the
registration or exemption therefrom under the Securities Act and any state
securities acts, if applicable.
 
(ii)       The undersigned will, after the expiration of applicable resale
restriction period specified in Regulation S, offer, sell, pledge or otherwise
transfer the Securities only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws.
 
(iii)      The transactions contemplated by this Subscription Agreement have
neither been pre-arranged with a purchaser who is in the United States or who is
a U.S. Person, nor are they part of a plan or scheme to evade the registration
provisions of the United States federal securities laws.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)     The offer leading to the sale evidenced hereby was made in an "offshore
transaction" as defined in Regulation S.
 
(v)       Neither the undersigned nor any affiliate of the undersigned nor any
person acting on his or its behalf, has made or is aware of any "directed
selling efforts" in the United States, which term is defined in Regulation S as
any activity undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for any of
the Securities being purchased hereby.
 
(c)       The undersigned understands that the Company is the seller of the
Securities and that, for purpose of Regulation S, a "distributor" is any
underwriter, dealer or other person who participates, pursuant to a contractual
arrangement, in the distribution of securities offered or sold in reliance on
Regulation S and that an "affiliate" is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. The undersigned agrees that it will not, during the
applicable period prohibited by Regulation S, act as a distributor, either
directly or through any affiliate, nor shall it sell, transfer, hypothecate or
otherwise convey the Securities other than to a non-U.S. Person in a transaction
permitted under Regulations S other than in compliance with the Securities Act
and any state securities laws, if applicable.
 
(d)       The undersigned acknowledges that the Securities will bear a legend in
substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
"OFFSHORE TRANSACTION" IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES 4 REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"SECURITIES ACT") AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF A
HEDGING TRANSACTION UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH
THE SECURITIES ACT.
 
 
6

--------------------------------------------------------------------------------

 
 
(4)           If requested by the Company and an underwriter of securities of
the Company, the Subscriber shall enter into a form of agreement acceptable to
the underwriter whereby the Subscriber agrees not to sell or otherwise transfer
or dispose of any Securities of the Company held by such Subscriber during the
180-day period following the effective date of a registration statement of the
Company filed under the Act.
 
(5)           Each party hereto shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Subscription Agreement and the related transactions and agreements contemplated
hereby.
 
(6)           The representations, warranties, understandings, acknowledgments
and agreements in this Agreement are true and accurate as of the date hereof,
shall be true and accurate as of the date of the acceptance hereof by the
Company and shall survive thereafter.
 
(7)           This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Wyoming, as such laws are
applied by Wyoming courts to agreements entered into and to be performed in
Wyoming, and shall be binding upon Subscriber, the Subscriber's heirs, estate,
legal representatives, successors and assigns and shall inure to the benefit of
the Company and its successors and assigns.
 
(8)           Subscriber agrees not to transfer or assign this Agreement, or any
of Subscriber's interest herein, without the express written consent of the
Company.
 
(9)           This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous representations, warranties, agreements and
understandings in connection therewith. This Agreement may be amended only by a
writing executed by all parties hereto. This Agreement may be executed in one or
more counterparts.
 
[Signature Page Follows]


 
7

--------------------------------------------------------------------------------

 
 
[Signature Page to Subscription Agreement]
 
IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement this 4th
day of August, 2014.
 
Each Subscriber hereby agrees to purchase Five Hundred Thousand (900,000) shares
of Common Stock at the purchase price of $0.556 (USD) per share for an aggregate
purchase price of $500,000 (USD). Subscriber shall be deemed to have paid in
full if a bank deducts reasonable wire transfer fees from amounts wired to the
Company.
 
(10)        Subscriber shall purchase the Securities as follows:
 
(a) 900,000 shares for $500,000 (USD) within five business days after execution
and delivery of this Agreement; and
 
Subscriber may assign rights to purchase shares subject to compliances with
securities laws and execution and delivery by the assignees of agreements in
form and substance acceptable to the Company, including a Subscription
Agreement, Lock-up Agreement and Registration Rights Agreement.
 
/s/ Investor                                              
Name of Investor
Initial Registrable Securities: 900,000 shares
DOB:
Passport #:
Address:
 
ACCEPTANCE
 
The foregoing Subscription Agreement is accepted on this the 4th day of August,
2014.
 
 

      NEXT FUEL, INC.                
 
   
/s/ Robert H. Craig
   
 
  By: 
Robert H. Craig
   
 
  Title: 
Chief Executive Officer
                                     

 
 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO SUBSCRIPTION AGREEMENT
 
COMPANY DOCUMENTS FILED WITH SECURITIES AND EXCHANGE COMMISSION
 
Subscriber acknowledges receipt of the following documents filed with the
Securities and Exchange Commission and that Subscriber and Subscriber's
representatives have read and fully understood such documents and has had an
opportunity to ask officers questions about such documents
 
(1)      Annual Report on Form 10-K for the year ended September 30, 2013
(2)      Quarterly Report on Form 10-Q for the quarter ended March 31, 2014
(3)      Current Report on Form 8-K filed with the Commission on February 16,
2014
(4)      Current Report on Form 8-K filed with the Commission on March 21, 2014
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE II TO SUBSCRIPTION AGREEMENT
 
DEFINITION OF ACCREDITED INVESTOR
 
An Accredited Investor is defined as follows:
 
(1) 
a natural person whose individual net worth, or joint net worth, with that
person's spouse, at the time of purchase exceeds $1,000,000;

 
INSTRUCTION In determining your net worth, or joint net worth with your spousel
for purposes of your representation that you are an "Accredited Investor" : (i)
do NOT  include the value of your primary residence; (ii) do NOT include any
mortgage or other debt secured by your primary residence up to the estimated
fair market value of your primary residence, except that if on the date of this
purchase of securities, the amount of such primary residence debt is greater
than it was sixty (60) days before this  purchase of securities (other than an
increase resulting from acquisition of the primary residence), you should
include the amount of such increase in calculating your liabilities; (iii)
include any mortgage or other debt secured by your primary residence to the
extent the mortgage or other indebtedness secured by your primary residence
exceeds the estimated fair market value of your primary residence and (iv)
include all indebtedness not secured by your primary residence. If you own more
than one residence, or if your spouse has a different primary residence from
your primary  residence, we suggest you consult your personal legal adviser to
determine which residence(s) constitutes your or your spouse's primary
residence(s) for these purposes.
 
(2)
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year (the year in which the purchase is made);

 
(3)
any trust, with total assets in excess of $5,000,000, not foamed for the
specific purpose of investing in the Company, whose purchase is directed by a
sophisticated person having such knowledge and experience in financial and
business matters that he is capable of evaluating the risks and merits of
investing in the Company;

 
(4)
a director or executive officer of the Company;

 
(5)
an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 
 
10

--------------------------------------------------------------------------------

 
 
(6)
a bank as defined in the Securities Act of 1933, as amended (the "Act"), or a
savings and loan association or other institution as defined in the Act whether
acting in its individual or fiduciary capacity; a broker or dealer registered
under the Securities Exchange Act of 1934, as amended; an insurance company as
defined in the Act; an investment company registered under the Investment
Company act of 1940 or a business development company as defined in the Act; a
Small Business Investment Company licensed under the Small Business Investment
Act of 1958; an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, which is either a bank, savings and loan association,
an insurance company, or registered investment adviser, or if the employee
benefit plan has total assets in excess of $5,000,000 or, if a self-directed
plan, with investment decisions made solely by persons that are accredited
investors;

 
(7)
a "private business development company" as defined in the Investment Advisers
Act of 1940; or

 
(8)
an entity in which all of the equity owners are accredited investors.

 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE III TO SUBSCRIPTION AGREEMENT
 
DEFINITION OF "BAD ACTOR"
 
The term, "Bad Actor" includes any person or entity about which any of the
following are true. The person or entity:
 
(1) 
Has been convicted, within ten years before such sale (or five years, in the
case ofissuers, their predecessors and affiliated issuers), of any felony or
misdemeanor:

 

 
(a)
In connection with the purchase or sale of any security;

 

 
(b)
Involving the making of any false filing with the Commission; or

 

 
(c)
Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 
(2) 
Is subject to any order, judgment or decree of any court of competent
jurisdiction,entered within five years before such sale, that, at the time of
such sale, restrains or enjoins such person from engaging or continuing to
engage in any conduct or practice:

 

 
(a)
In connection with the purchase or sale of any security;

 

 
(b)
Involving the making of any false filing with the Commission; or

 

 
(c)
Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 
(3) 
Is subject to a final order of a state securities commission (or an agency or
officer of a state performing like functions); a state authority that supervises
or examines banks, savings associations, or credit unions; a state insurance
commission (or an agency or officer of a state performing like functions); an
appropriate federal banking agency; or the National Credit Union Administration
that:

 

 
(a) 
At the time of such sale, bars the person from:

 

 
(i)
Association with an entity regulated by such commission, authority, agency, or
officer;

 

 
(ii)
Engaging in the business of securities, insurance or banking; or

 

 
(iii)
Engaging in savings association or credit union activities; or

 
 
12

--------------------------------------------------------------------------------

 
 

 
(b) 
Constitutes a final order based on a violation of any law or regulation
thatprohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before such sale;

 
(4) 
Is subject to an order of the Commission entered pursuant to section 15(b)
or15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b) or 78o-4(c))
or section 203(e) or (f) of the Investment Advisers Act of 1940 (15 U.S.C.
80b-3(e) or (f)) that, at the time of such sale:

 
(a)
Suspends or revokes such person's registration as a broker, dealer, municipal
securities dealer or investment adviser;

 
(b)
Places limitations on the activities, functions or operations of such person; Or

 
(c)
Bars such person from being associated with any entity or from participating in
the offering of any penny stock;

 
(5) 
Is suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade;

 
(6) 
Has filed (as a registrant or issuer), or was or was named as an underwriter in,
any registration statement or Regulation A offering statement filed with the
Commission that, within five years before such sale, was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, at the time of such sale, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued; or

 
(7)
Is subject to a United States Postal Service false representation order entered
within five years before such sale, or is, at the time of such sale, subject to
a temporary restraining order or preliminary injunction with respect to conduct
alleged by the United States Postal Service to constitute a scheme or device for
obtaining money or property through the mail by means of false representations.

 
DEFINITION OF "COVERED PERSON"
 
The term "Covered Person" includes:
 
(1)      The issuer of securities being sold, including its predecessors and
affiliated issuers.
(2)      Any director, officer, general partner or managing member of the
issuer.
(3)      Any beneficial owner of 10 percent or more of any class of the issuer's
equity securities.
(4)      Any promoter connected with the issuer at the time of the sale.
(5)      Any person who has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with sales of
securities in the offering.
(6)      Any director, officer, general partner or managing member of
compensated solicitor.
 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO SUBSCRIPTION AGREEMENT
 
LOCK-UP AND INSTALLMENT RE-SALES RESTRICTION AGREEMENT
 
AGREEMENT dated as of August 4, 2014 between and among Next Fuel, Inc., a Nevada
corporation (the "Company"), and the parties to counterparts of this agreement
as described below (collectively "Shareholder").
 
WHEREAS, this Agreement is being executed in connection with the offer and sale
(the "Private Placement") of Nine Hundred Thousand (900,000) shares of common
stock ("Common Stock") of the Company ("Private Placement Shares") pursuant to
Subscription Agreements ("Subscription Agreements") by and among the parties
hereto dated as of the date hereof and other investors ("Investors") in the
Private Placement, the Company has agreed, upon the terms and subject to the
conditions contained therein, agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws, upon the terms and subject to the limitations
and conditions set forth herein; and
 
WHEREAS, this Agreement shall be effective notwithstanding that less than all
the Private Placement Shares are purchased; and
 
WHEREAS, Shareholder has acquired securities of the company or has the right to
acquire securities of the Company and the Company desires Shareholder to agree
to limit its sales of securities of the Company in order to facilitate the
Company raising additional capital, which Shareholder hereby acknowledges and
agrees would increase the value of the securities of the Company owned by
Shareholder, or prevent the decrease in value of the securities of the Company
owned by Shareholder; and
 
WHEREAS, the Company is requesting other holders of securities of the Company to
execute and deliver counterparts to this Agreement, and the parties desire this
Agreement and the Related Agreements (as defined herein) shall constitute a
single agreement notwithstanding that all parties have not signed the same
counterpart and are not named in the same counterpart, and that the promises of
each party to the counterparts constitutes valuable and sufficient consideration
for the promises of Shareholder under this Agreement.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.             Definitions.
 
(a)          "Affiliate" shall mean any and all persons and entities who are
deemed "affiliates" under either the 1933 Act, the 1934 Act or any rule or
regulation of the SEC promulgated under either the 1933 Act or the 1934 Act.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           "Common Equivalent Securities" shall mean: (i) all shares of
common stock, (ii) all securities having equivalent rights to common stock;
(iii) all options, warrants, convertible securities and other rights to acquire
Common Equivalent Securities; and (iv) securities of any class or series that
are Publicly Traded.
 
(c)           "Constructive Sale" shall mean with respect to any Common
Equivalent Securities: (i) a short sale of such Common Equivalent Securities; or
(ii) entering into or acquiring a derivative contract with respect to such
Common Equivalent Securities; or (iii) entering into or acquiring a futures or
forward contract to deliver such Common Equivalent Securities; or (iv) entering
into any hedging or other derivative transaction that has the effect of either
directly or indirectly materially changing the economic benefits or risk of
owning such Common Equivalent Securities.
 
(d)           "Covered Securities" shall mean the following securities of the
Company or any Holding Company: (i) all Common Equivalent Securities of the
Company or of any Holding Company acquired by Shareholder or any Affiliate of
Shareholder whether in the Private Placement or by other means, (ii) all Common
Equivalent Securities of the Company or any Holding Company sold in the Private
Placement to any person or entity and (iii) all Common Equivalent Securities of
the Company or any Holding Company received by Shareholder or any Affiliate of
Shareholder in exchange for, or on account of, any Covered Securities,
including, without limitation, in connection with any merger, consolidation,
exchange reorganization, recapitalization, dividend, split, reverse split or
similar transaction or event.
 
(e)           "Covered Transaction" shall mean any of the following acts,
transactions or events:
 
(i)          Sell any of the Covered Securities or other securities of the
Company or Holding Company received on account of ownership of the Securities.
 
(ii)         Transfer, assign or otherwise dispose of any of the Covered
Securities.
 
(iii)        Pledge, hypothecate or otherwise create a lien on any of the
Covered Securities.
 
(iv)        Loan to any person or entity any Common Equivalent Securities of the
Company or any Holding Company.
 
(v)         Sell short any Common Equivalent Securities of the Company or any
Holding Company.
 
(vi)        Enter into a Constructive Sale respect to any Common Equivalent
Securities of the Company or any Holding Company.
 
 
15

--------------------------------------------------------------------------------

 
 
(vii)       Enter into, terminate, suspend or modify any 10b5-1 or other plan or
agreement designed to facilitate trading Covered Securities without the prior
written approval of the Company and any Holding Company.
 
(viii)      Enter into any agreement concerning any of the foregoing
transactions, or otherwise facilitate any other person conducting any of the
foregoing transactions.
 
(f)            "Holding Company" shall mean any company whose Common Equivalent
Securities are Publicly Traded (i) with which the Company merges or
consolidates, or (ii) of which the Company or its successor becomes a wholly or
majority owned subsidiary.
 
(g)           "Lock-up Period" shall mean the period that begins on the date of
this Agreement and that ends at the end on the first anniversary of the end of
the calendar month during which the later of the following two events occur: (i)
the date a Registration Statement pursuant to Section 5 of the 1933 Act covering
the resale by Shareholder of shares of Common Equivalent Securities of the
Company or any Holding Company becomes effective by order of the SEC, which
Registration Statement includes shares of Common Stock sold in the Private
Placement; and (ii) or if no such registration statement is filed or becomes
effective, the first anniversary of the sale of the Private Placement Shares
(the "Private Placement Target") (For clarification by way of example, if the
registration statement becomes effective on October 15, 2014, then the Lock-up
Period would end on October 31, 2015.)
 
(h)           "Installment Re-Sale Restriction Period" shall mean the period
that begins upon termination of the Lock-up Period and that ends on the first
(1st) annual anniversary of the beginning of the Installment Re-Sale Restriction
Period. (For clarification, based on the example at the end of Section 1 (g)
above, the Installment Re-Sale Restriction Period would begin on November 1,
2015 and would end on October 31, 2016.)
 
(i)           "Pro Rata Share" of Shareholder shall mean the percentage
detenuined by dividing (i) the maximum number of Covered Securities owned by
Shareholder ("Shareholder's Ownership"), by (ii) the maximum number of Covered
Securities whose resale is restricted under this Agreement and all Related
Agreements. Securities purchased in Public Markets or from persons or entities
other than the Company or any Holding Company shall not be included in the
calculation of Shareholder's Pro Rata Share, unless the Company and any Holding
Company agrees to include the same in the calculation.
 
(j)           "Private Placement" shall mean any offer and sale of Common
Equivalent Securities of the Company or any Holding Company to parties to this
Agreement.
 
(k)           "Public Market" shall mean: (1) any national securities exchange
(as defined in the 1934 Act); (ii) NASDAQ or any equivalent automated quotation
system; (iii) the Over-the-Counter Bulletin Board; (iv) the Pink Sheets; or (v)
any foreign equivalent of any of the above designated in writing by the Company
or Holding Company in their sole discretion.
 
 
16

--------------------------------------------------------------------------------

 
 
(1)          "Publicly Traded" shall mean being sold or quoted for sale in any
Public Market.
 
(m)           "Related Agreements" shall mean: (i) all counterparts of this
Agreement referred to above; and (ii) all agreements with holders of Covered
Securities that impose re-sale restrictions not materially less restrictive than
the restrictions contained in this Agreement.
 
(n)           "SEC" means the Securities and Exchange Commission of the United
States of America or its successor agency.
 
(o)          "1933 Act" means the Securities Act of 1933, as amended, and any
successor statute.
 
(p)          "1934 Act" means the Securities Exchange Act of 1934, as amended,
and any successor statute.
 
2.            Effectiveness. This Agreement shall become effective when executed
and delivered by the Company and Shareholder.
 
3.            Lock-up Period Obligations. Shareholder hereby agrees that,
neither Shareholder not any Affiliate or Permitted Transferee (as defined in
Section 7 hereof) of Shareholder will enter into any Covered Transaction during
the Lock-up Period.
 
4.            Installment Re-Sale Restriction Period Obligations. Shareholder
hereby agrees that neither Shareholder, nor any Affiliate or Permitted
Transferee of Shareholder, will enter into any Covered Transaction during the
Installment Re-Sale Restriction Period, except that during any calendar month
during the Installment Re-Sale Restriction Period, Shareholder, together with
its Affiliates and Permitted Transferees, may sell a number of Covered
Securities equal to the lower of the following amounts (the "Permitted Volume"):
 
(a)           Eight and One-Half (8.5%) Percent of the highest number of Covered
Securities at any time owned by Shareholder (which number shall include all
Common Equivalent Securities, whether or not exercised or converted) (the
"Stable Measurement Number"); or
 
(b)           The number of Covered Securities obtained by multiplying: (i) the
average weekly reported volume of trading of the Common Equivalent Securities on
all national securities exchanges and/or reported through the automated
quotation system of a registered securities association during the four calendar
weeks that ended immediately prior to the beginning of the calendar month during
which the sale occurs (the "Average Weekly Volume"), by (ii) the Shareholder's
Pro Rata Share.
 
 
17

--------------------------------------------------------------------------------

 
 
5.            Interpretation. For purposes of determining compliance with the
foregoing, (i) if more than one class or series of Covered Securities are
Publicly Traded, a separate calculation for each class or series of Publicly
Traded Covered Securities shall be made to determine the Permitted Volume of
sales for each class or series and failure to sell the full Permitted Volume of
one class or series shall not entitle Shareholder to sell more than the
Permitted Volume of any other class or series; (ii) if Shareholder fails to sell
the full Permitted Volume of Covered Securities in any calendar month, the
unsold Permitted Volume of Covered Securities may not be carried over to any
subsequent calendar month; (iii) a sale shall be deemed to occur on the date the
transaction is executed, not when the order is placed or the securities
delivered to complete the sale; (iv) Shareholder shall have the obligation to
cancel any open sale orders at the end of any month, if execution of the order
in the following month would cause sales to exceed the Permitted Volume of sales
for such later month; (v) prior to selling any Covered Securities in any
calendar month , Shareholder shall report to the Company or any Holding Company
all sales of Covered Securities in all prior months; and (vi) prior to selling
any Covered Securities in any calendar month, Shareholder shall request the
Company or Holding Company to confirm to the Shareholder the Petwitted Volume of
Covered Securities for the Shareholder for that calendar month, but if the
Company or Holding Company fails to provide the information within three (3)
trading days after written request, the Shareholder shall be entitled to sell
Covered Securities equal to the Stable Measurement Number. In the event any
Affiliate or Transferee or Shareholder owns or acquires any Covered Securities,
the Company shall be entitled to treat Shareholder and its Affiliates and
Permitted Transferees as a single person for purposes of determining compliance
with this Agreement, unless the Company otherwise agrees. Unless the Company or
Holding Company designates another person, all communications regarding the
foregoing shall be made in writing to the Chief Financial Officer of the Company
or Holding Company, who shall make all determinations about the number of
Covered Securities permitted to be sold. All deteiminations by the Company or
Holding as to the number of Covered Securities permitted to be sold in any month
shall be final and binding on Shareholder, unless the Company or Holding Company
has acted in bad faith. Shareholder shall have the burden of proving bad faith
by clear and convincing evidence.
 
6.            Securities Law Compliance. Shareholder further agrees that both
during and after termination of the restrictions set forth above, Shareholder
will comply with all securities laws, rules and regulations when purchasing or
reselling securities of the Company or any Holding Company, including, without
limitation, SEC Rule 144, Section 16 of the 1934 Act, SEC Rule 10b-5 and other
restrictions on trading while in possession of material non-public information.
To ensure compliance, Shareholder hereby agrees to comply with any and all
insider trading policies the Company or any Holding Company may adopt from time
to time effective immediately upon written notice from the Company or any
Holding Company of the policy. Without limiting the foregoing, Shareholder
hereby agrees that the determination of the Company or any Holding Company as to
whether Shareholder possesses material nonpublic information shall be final and
binding on Shareholder.
 
 
18

--------------------------------------------------------------------------------

 
 
7.             Exceptions. Notwithstanding the foregoing, the obligations of
Shareholder pursuant to Sections 3 and 4 above are subject to the following:
 
(a)          The Board of Directors of the Company or Holding Company may
terminate or waive any provision in any Related Agreement that restricts any
party to any Related Agreement from taking any action prohibited by Section 3 or
4 of this Agreement prior to termination of the Lock-up Period or the
Installment Re-Sale Restricted Period, provided the Board of Directors of the
Company provides Shareholder with the same termination or waiver at the same
time and to the same extent. Except as provided herein, the Company or Holding
Company shall not terminate or waive the resale restrictions provisions of any
Related Agreement equivalent to Sections 3 and 4of this Agreement without the
written consent of Shareholder until the earlier of: (i) sale by Shareholder of
all Covered Securities; or (ii) expiration of the Installment Re-Sale
Restriction Period.
 
(b)          Notwithstanding the foregoing, Shareholder may transfer Covered
Securities of the Company or Holding Company to a Permitted Transferee: (i) if
the transfer is made by Shareholder without payment or other consideration by
the Permitted Transferee; (ii) if a transfer is otherwise permitted under
applicable laws, rules, regulations and other agreements and contracts; and
(iii) the Permitted Transferee first signs an agreement that includes
substantially the terms set forth herein and that is otherwise reasonably
acceptable to the Company or Holding Company. A "Permitted Transferee" means:
(i) if Shareholder is an individual, to any family member or to any trust where
the sole beneficiaries are Shareholder and/or family members or to any entity in
which Shareholder is a General Manager or General Partner; (ii) if Shareholder
is a corporation, to any direct or indirect parent or subsidiary or any
shareholder of Shareholder; (iii) if Shareholder is a partnership, to any
partner of Shareholder; (iv) if Shareholder is a limited liability company, to
any member of Shareholder; and (v) if Shareholder is a trust, to any beneficiary
of such trust. Except for transfers in compliance with this Agreement, any
transfer or attempted transfer of any Covered Securities not in compliance with
this Agreement, shall be null and void and without effect.
 
8.             Continuation. The provisions of this Agreement shall continue in
effect notwithstanding that any Covered Securities are registered for re-sale or
are otherwise sellable under any exemption from registration.
 
9.             Legends and Stop Transfer Instructions. Certificates evidencing
the Covered Securities shall have a legend in form and substance acceptable to
the Company and Holding Company referring to the restrictions of this Agreement
and the Company or Holding Company may instruct the transfer agent of the
Company or Holding Company to stop any transfer of any securities by Shareholder
or any Affiliate of Shareholder in violation of this Agreement and may take any
other action required to avoid violation of this Agreement, including, without
limitation, obtaining an injunction. Neither the Company nor any Holding Company
shall have any liability for any refusal to transfer, unless the Company or
Holding Company has acted in bad faith. Shareholder shall have the burden of
proving bad faith by clear and convincing evidence.
 
 
19

--------------------------------------------------------------------------------

 
 
10.           Amendment by Super Majority. To provide the Company with
flexibility to raise capital or to enter into a merger, consolidation or similar
transaction, this Agreement may be amended or supplemented to lengthen the
re-sale restrictions in Sections 3 and/or 4 hereof or to decrease the number of
Covered Securities that can be sold in any time period pursuant to Section 4
hereof, upon execution and delivery of a written amendment or supplement by: (i)
the Company and any Holding Company; and (ii) the holders of Seventy-Five (75%)
Percent of the Covered Securities that are then subject to this Agreement and/or
any Related Agreement. Shareholder hereby agrees to be bound by such amendment
or supplement immediately upon request, notice of its provisions and notice that
the required signatures have been obtained, notwithstanding that Shareholder has
not executed such amendment or supplement.
 
11.           Miscellaneous.
 
(a)          Shareholder hereby agrees to cause all Affiliates of Shareholder
that own or acquire beneficially or of record any Common Equivalent Securities
of the Company or any Holding Company (or any right to acquire any such Common
Equivalent Securities) to execute and deliver a counterpart of this Agreement.
All obligations of Shareholder under this Agreement shall apply to any Affiliate
of Shareholder which owns or acquires any Common Equivalent Securities of the
Company or any Holding Company to the same extent as to Shareholder
notwithstanding that such Affiliate has not executed or delivered this
Agreement. Shareholder hereby agrees to be responsible for the actions and
omissions of its Affiliates.
 
(b)          Shareholder hereby represents and warrants to the Company as
follows: (i) Shareholder is both the record owner and the beneficial owner of
the number of Covered Securities on the Signature Page of this Agreement free
and clear of any and all pledges, liens, security interests and other rights,
claims and encumbrances; (ii) no other person or entity has any contract or
other right to acquire any such Covered Securities; (iii) neither Shareholder
nor any Affiliate of Shareholder owns of record or beneficially, or has any
right to acquire, any Common Equivalent Securities of the Company other than the
Covered Securities; (iv) Shareholder has full power and authority to execute and
deliver and perform this Agreement; and (v) this Agreement has been duly and
validly executed and delivered and constitutes a valid and binding agreement of
Shareholder enforceable in accordance with its term.
 
(c)          Shareholder agrees to notify the Company or any Holding Company in
writing of the acquisition by Shareholder or any Affiliate of Shareholder of any
Common Equivalent Securities of the Company or any Holding Company.
 
(d)          The representations, warranties, understandings, acknowledgments
and agreements in this Agreement are true and accurate as of the date hereof,
shall be true and accurate as of the date of the acceptance hereof by the
Company and shall survive thereafter. Shareholder hereby agrees to indemnify and
hold harmless the Company and any Holding Company from and against any loss or
expense (including, without limitation, court costs and reasonable attorneys
fees and expenses) resulting from any breach by Shareholder or any Affiliate of
Shareholder of any representation, warranty, covenant or agreement of
Shareholder or any Affiliate of any Shareholder.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)          Any notices required or permitted to be given under the teids
hereof: (i) may be personally delivered to any party, in which case the notice
shall be effective when delivered; (ii) may be sent by overnight courier, in
which case the notice shall be effective on the first scheduled delivery date
established by such courier service; or (iii) may be sent by certified or
registered mail (return receipt requested), in which case the notice shall be
effective five days after being placed in the mail, in each case addressed to a
party as provide herein. Except in the case of actual personal delivery, unless
indicated otherwise in a notice sent in compliance with this Agreement, the
addresses for such communications shall be: (i) if to the Company, to the
principal office of the Company at the time of such notice addressed to the
Chief Financial Officer of the Company; and (ii) if to Shareholder, to the
address set forth immediately below such Shareholder's name on the signature
pages to this Agreement.
 
(f)          This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Wyoming, as such laws are
applied by Wyoming courts to agreements entered into and to be performed in
Wyoming, without regard to principles of conflicts of laws, and shall be binding
upon the Shareholder, the Shareholder's heirs, estate, legal representatives,
successors and assigns and shall inure to the benefit of the Company and its
successors and assigns.
 
(g)          Each of the parties to this Agreement hereby: (i) consents to
submit itself to the exclusive jurisdiction of the Federal and state courts
located in Sheridan County, Wyoming in connection with any dispute arising out
of or in connection with this Agreement and any transactions contemplated by
this Agreement (a "Covered Dispute"); (ii) agrees that all claims related to
Covered Disputes shall be heard and determined in any such court; (iii) agrees
that it will not attempt to deny or defeat such personal or other jurisdiction;
and (iv) agrees not to bring any action or proceeding related to a Covered
Dispute in any other court located in any other jurisdiction. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding related to any Covered Dispute and waives any bond or
surety that might otherwise be required in connection with any Covered Dispute.
Any party hereto may make service upon any other party hereto in connection with
any Covered Dispute by sending or delivering a copy of the process to the party
to be served at the address and in the manner provided for giving notice under
this Agreement. Nothing herein shall limit any party from serving process in any
other manner permitted by applicable law.
 
(h)          Shareholder agrees not to transfer or assign this Agreement, or any
of Shareholder's interest herein, without the express written consent of the
Company and any Holding Company. The Company or Holding Company may assign any
or all of its rights under this Agreement without the consent or approval of
Shareholder or any party to any Related Agreement. Except for any Holding
Company, this Agreement is not intended, and shall not be deemed to create or
confer any rights or remedies upon any person or entity other than the parties
hereto (including parties to counterparts of this Agreement) and their
respective successors and permitted assigns, or to otherwise create any third
party beneficiary hereto.
 
 
21

--------------------------------------------------------------------------------

 
 
(i)          This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous representations, warranties, agreements and
understandings in connection therewith.
 
(j)          This Agreement may be amended only by a writing executed by all
parties hereto. This Agreement may be executed in one or more counterparts.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

      NEXT FUEL, INC.                
/s/ Investor
   
/s/ Robert H. Craig
   
Name of Investor
  By: 
Robert H. Craig
   
Shares: 900,000 shares
  Title: 
Chief Executive Officer
    D.O.B.           Passport #            Address:        

 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO SUBSCRIPTION AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of August 4, 2014, by
and among Next Fuel, Inc., a Nevada corporation with its headquarters located at
821 Frank Street, Sheridan, WY 82801 (the "Company"), and the undersigned
(together with its affiliates and any assignees or transferees of all of its
respective rights hereunder, the "Investors").
 
WHEREAS, in connection with the offer and sale (the "Private Placement") of Nine
hundred thousand (900,000) shares of common stock ("Common Stock") of the
Company ("Private Placement Shares") pursuant to Subscription Agreements
("Subscription Agreements") by and among the parties hereto dated as of the date
hereof and other investors ("Investors") in the Private Placement, the Company
has agreed, upon the terms and subject to the conditions contained therein,
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the "1933 Act"), and applicable state securities laws,
upon the terms and subject to the limitations and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows, which agreements will not become effective
unless and until the Investors purchas Private Placement Shares from the Company
and this Agreement shall terminate automatically if such purchases are not
competed on or before July 31, 2014:
 
1.             DEFINITIONS.
 
(a)           As used in this Agreement, the following terms shall have the
following meanings:
 
(i)           "Commercially Reasonable Efforts" shall mean (i) retaining
accountants eligible to audit financial statements to be included in
registration statements filed with the SEC pursuant to Section 5 of the 1933
Act; (ii) retaining attorneys who have prepared registration statements filed
with the SEC pursuant to Section 5 of the 1933 Act; (iii) instructing such
accountants and attorneys to work diligently to facilitate the Company
performing its duties under this Agreement; and (iv) cooperating with such
accountants and attorneys within reasonable time periods (in light of the staff,
financial resources and other operations requirements and objectives of the
Company) to facilitate actions required to enable the Company to perform its
obligations under this Agreement, provided, however, that notwithstanding the
foregoing, the Company shall not be deemed to be required to pay expenses that a
reasonable business person would determine are imprudent given the financial
circumstances of the Company.
 
 
23

--------------------------------------------------------------------------------

 
 
(ii)          "Investors" means any person who acquires shares of Common Stock
of the Company, or any security of the Company pursuant to which the holder has
a right to receive shares of Common Stock of the Company upon exercise or
conversion of such security, who agrees to become bound by the provisions of
this Agreement or a counterpart of this Agreement, and permitted transfers and
assignees of Investors in accordance with Section 9 hereof.
 
(iii)         "Listing Date" the date on which the Common Stock of the Company
becomes listed on the OTCBB.
 
(iv)         "OTCBB" the Over-the-Counter Bulletin Board.
 
(v)          "register," "registered," and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the 1933 Act and pursuant to Rule 415 under the
1933 Act or any successor rule providing for offering securities on a continuous
basis ("Rule 415"), and the declaration or ordering of effectiveness of such
Registration Statement by the United States Securities and Exchange Commission
(the "SEC").
 
(vi)         "Registrable Securities" means (x) all shares of Common Stock sold
or otherwise issued by the Company on or after July 1, 2010 and (y) all shares
of capital stock issued or issuable as a dividend, split, reverse split,
recapitalization, reorganization on or in exchange for or otherwise with respect
to the foregoing.
 
(vii)        "Registration Statement" means a registration statement of the
Company under the 1933 Act.
 
(b)          Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Subscription Agreement.
 
2.             REGISTRATION.
 
(a)          Mandatory Registration. The Company will utilize reasonable
commercial efforts to prepare and file with the SEC within one hundred twenty
(120) days after the Investors purchase the last of the 30% Private Placement
Shares from the Company (the "Target Filing Date"), a Registration Statement on
Form S-1 or such other Registration Statement as the Company then qualifies to
use, as determined by the Company in its sole discretion, to effect a
registration of the Registrable Securities covering the resale of the
Registrable Securities. The Company may also include in such Registration
Statement in its sole discretion, shares for sale by the Company or the Company
may file a separate Registration. Statement covering shares to be sold by the
Company before, at the same time or after the Company files a Registration
Statement covering resale of Registrable Securities by Investors.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)          Redstration Effectiveness. The Company shall use commercially
reasonable efforts to obtain effectiveness of the Registration Statement within
six (6) months after filing the Registration Statement (the "Target
Effectiveness Date").
 
(c)          Board of Directors Discretion. Notwithstanding the foregoing, the
Company shall have no liability for failure to file a Registration Statement of
failing to cause a Registration Statement to become effective, if the Board of
Directors of the Company in its sole discretion determines at any time prior to
effectiveness of the Registration Statement: that the Company has near term
prospects for another transaction, such as a merger, consolidation or sale, that
would provide greater value to the stockholders and/or creditors of the Company.
 
(d)          Liability. The Company shall have no liability for failing to file
a Registration Statement on or before the Target Filing Date, if the Company has
utilized Commercially Reasonable Efforts to do so. The Company shall have no
liability for failing to cause the Registration Statement to become effective on
or before the Target Effectiveness Date, if the Company has utilized
Commercially Reasonable Efforts to do so.
 
(e)          Liquidated Damages. If the Registration Statement covering the
Registrable Securities required to be filed by the Company pursuant to Section
2(a) hereof (i) is not filed on or before the Target Filing Date due to the
Company's failure to take Reasonable Commercial Efforts to file the Registration
Statement on or before the Target Filing Date, or (i) does not become effective
on or before the Target Effective Date due to the Company's failure to make
Commercially Reasonable Efforts to cause the Registration Statement to become
effective on or before the Target Effective Date, then the Company will pay the
Liquidated Damages Amount to the Investors at such times as shall be determined
pursuant to this Section as liquidated damages for any delay in their ability to
sell the Registrable Securities (which remedy shall be exclusive of any other
remedies available at law or in equity).
 
(f)         Definitions. The term "Liquidated Damages Amount" shall mean the
amount equal to the product obtained by multiplying (i) the purchase price (the
"Purchase Price") paid for the Registrable Securities by the Investor, by (ii)
the Applicable Percentage (as defined below) by (iii) the number of 30-day
periods (prorated for partial periods) after the Target Filing Date that the
Registration Statement covering the Registrable Securities of the Investor is
actually filed; provided, however, that there shall be excluded from such period
any delays which are attributable (i) to Investor, or any other Investor who
holds Registrable Securities, with respect to information relating to the
Investors, including, without limitation, the plan of distribution or beneficial
ownership of securities, or (ii) to the failure of any Investor (or legal
counsel or other adviser to the Investor) to review of the Registration
Statement in a reasonably prompt manner or (iii) any person or entity named in
the Prospectus as an underwriter. The term "Applicable Percentage" means one
half of one percent. (For example, if the Registration Statement is filed thirty
days after the Target Filing Date, the Company would pay as the Damage Amount
$500 for each $100,000 of the Purchase Price. In the sole discretion of the
Company, the Company may issue to Investor in lieu of the cash payment described
above, a number of shares of Common Stock of the Company equal to the quotient
derived by dividing (i) the Damage Amount, by (ii) Purchase Price per share (as
defined above).
 
 
25

--------------------------------------------------------------------------------

 
 
(g)           Eligibility for Form S-3; Conversion to Form S-3. If the Company
meets the registration eligibility and transaction requirements for the use of
Form S-3 (or any successor form) for registration of the offer and sale by the
Investor and any other Investors of their Registrable Securities before the
earlier of the dates stated in clauses (iii) and (iv) in the definition of the
Registration Period (as defined in Section 3(a) below), the Company shall file a
Registration Statement on Form S-3 (or such successor form) with respect to the
Registrable Securities covered by the Registration Statement, filed pursuant to
Section 2(a) (and include in such Registration Statement on Foul). S-3 the
information required by Rule 429 under the 1933 Act) or convert the Registration
Statement, filed pursuant to Section 2(a) to a Fowl S-3 pursuant to Rule 429
under the 1933 Act and cause such Registration Statement (or such amendment) to
be declared effective as soon as practicable after filing. If the Company
becomes eligible to use Form S-3 during the Registration Period, the Company
agrees to use reasonable efforts to file all reports required to be filed by the
Company with the SEC in a timely manner so as to remain eligible or become
eligible, as the case may be, and thereafter to maintain its eligibility, for
the use of Form S-3. After such Registration Statement on Form S-3 become
effective, subject to Section 3 hereof, the Company shall maintain such
Registration Statement in effect until the earlier of clauses (iii) and (iv) in
the definition of Registration Period in Section 3(a) hereof.
 
3.             OTHER OBLIGATIONS OF THE COMPANY.
 
The Company shall have the following obligations, which except as specifically
indicated below, are to be performed after effectiveness of the Registration
Statement:
 
(a)           After effectiveness of the Registration Statement, the Company
shall use Commercially Reasonable Efforts to keep the Registration Statement
effective pursuant to Rule 415 at all times until such date as is the earlier of
(i) the date on which all of the Registrable Securities have been sold by
Investor and (ii) the date on which the Registrable Securities of Investor (in
the opinion of counsel to the Company) may be immediately sold to the public
without registration or restriction (including without limitation as to volume
by Investor) under the 1933 Act (the "Registration Period"), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading. For avoidance of doubt, the Company
shall be in full compliance with this provision, (i) if the Company files any
amend or supplement to the Registration Statement within a reasonable time after
awareness of events requiring supplement or amendment to the Registration
Statement or Prospectus, and in the case of a supplement or amendment requiring
updated audited financial statements within a reasonable time after the annual
audited financial statements become available to the Company, (it being
understood and agreed the Company shall not be required to file any audited
financial statements other than its annual year end audited financial
statements), and (ii) any noncompliance with this Section 3 (a) or any other
provision of this Agreement is caused by periods the Securities and Exchange
Commission is reviewing any financial statements or other information filed by
the Company. The right of other Investors to have the Registration Statement
remain in effect shall not confer any rights on Investor.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)          During the Registration Period, subject to Section 3 (e) hereof,
the Company shall use Commercially Reasonable Efforts to prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
the Registration Statements and the prospectus used in connection with the
Registration Statement as may be necessary to keep the Registration Statement
effective at all times during the Registration Period (or to limit any period of
ineffectiveness by taking Commercially Reasonable Efforts to cause the
Registration to become effective again), and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the Investor as set forth
in the Registration Statement.
 
(c)          The Company shall use Commercially Reasonable Efforts to (i)
register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or "blue sky" laws of such jurisdictions
in the United States as the Company reasonably determines or to qualify for an
exemption for resale afforded companies listed in a Standard & Poor's corporate
handbook or similar publications, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be reasonably necessary to maintain such registrations and
qualifications in effect during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section, (ii) subject itself to general taxation in any such
jurisdiction, (iii) file a general consent to service of process in any such
jurisdiction, (iv) provide any undertakings that cause the Company undue expense
or burden, (v) make any change in its charter or bylaws, or (vi) spend more than
$10,000 in fees and expenses for such "blue sky" compliance, including all
legal, accounting, filing and other fees and expenses for registrations and
exemptions for registration.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)          The Company is not required to engage an underwriter for the
offering, but ff the Company has engages an underwriter for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.
 
(e)          As promptly as practicable after becoming aware of such event, the
Company shall notify each Investor of the happening of any event, of which the
Company has knowledge, as a result of which the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and use its best
efforts promptly to prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission; provided that, for not
more than ninety (90) consecutive trading days (or a total of not more than one
hundred twenty (120) trading days in any twelve (12) month period), the Company
may delay the disclosure of material non-public information concerning the
Company (as well as prospectus or Registration Statement updating) the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company (an "Allowed Delay"); provided,
further, that the Company shall promptly (i) notify the Investors in writing of
the existence of material non-public information giving rise to an Allowed Delay
and (ii) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay. Upon expiration of
the Allowed Delay, the Company shall again be bound by the first sentence of
this Section with respect to the information giving rise thereto.
 
(f)          The Company shall use Commercially Reasonable Efforts toprevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, and, if such an order is issued, to obtain the
withdrawal of such order within a reasonable time and to notify each Investor
who holds Registrable Securities being sold (or, in the event of an underwritten
offering, the managing underwriters) of the issuance of such order and the
resolution thereof.
 
(g)          To the extent required by applicable law at the time, the Company
shall make generally available to its security holders as soon as practicable,
but not later than ninety (90) days after the close of the period covered
thereby, an earnings statement (in form complying with the provisions of Rule
158 under the 1933 Act) covering a twelve-month period beginning not later than
the first day of the Company's fiscal quarter next following the effective date
of the Registration Statement.
 
 
28

--------------------------------------------------------------------------------

 
 
(h)           The Company shall not be required to disclose any material
nonpublic or other confidential information to any Investor or advisers to
Investors pursuant to this Agreement until and unless such Investor and advisers
shall have entered into confidentiality agreements (in form and substance
satisfactory to the Company) with the Company with respect thereto. Each
Investor agrees that it shall, upon learning that disclosure of such
infolination is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the information deemed
confidential. Investor hereby agrees that, if the Company advises Investor that
Investor possesses material nonpublic information about the Company, Investor
will not buy, sell or otherwise trade any securities of the Company (including,
without limitation Registrable Securities), until the Company informs Investor
that the information is no longer material nonpublic information. The
determination by the Company that information is material nonpublic infoiniation
is final ad binding on Investor. The Company shall have no liability to Investor
for failing to inform. Investor that information is material nonpublic
information.
 
(i)           The Company shall use Commercially Reasonable Efforts (i) to cause
all the Registrable Securities covered by the Registration Statement to be
listed on each national securities exchange, if any, on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) to the extent the securities of the same class or series are
not then listed on a national securities exchange, to use reasonable efforts to
arrange for at least two market makers to register with the National Association
of Securities Dealers, Inc. ("NASD") as such with respect to such Registrable
Securities.
 
(j)            The Company shall provide a transfer agent and registrar, which
may be a single entity, for the Registrable Securities not later than the
effective date of the Registration Statement.
 
(k)           At the request of the holders of a majority of the Registrable
Securities offered pursuant to the Registration Statement, the Company shall
prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a Registration Statement and any prospectus used
in connection with the Registration Statement as may be necessary in order to
change the plan of distribution set forth in such Registration Statement.
 
(1)           The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investors of Registrable Securities
pursuant to a Registration Statement.
 
4.             OBLIGATIONS OF THE INVESTORS.
 
In connection with the registration of the Registrable Securities, the Investors
shall have the following obligations:
 
(a)           It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such infoiniation regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request. At least five (5)
business days prior to the first anticipated filing date of the Registration
Statement, the Company shall notify each Investor of the information the Company
requires from each such Investor.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless such Investor has notified the Company in writing
of such Investor's election to exclude all of such Investor's Registrable
Securities from the Registration Statements.
 
(c)           In the event the Company or Investors holding a majority of the
Registrable Securities being registered determine to engage the services of an
underwriter, each Investor agrees to enter into and perforia such Investor's
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities, unless such Investor has notified the
Company in writing of such Investor's election to exclude all of such Investor's
Registrable Securities from such Registration Statement.
 
(d)           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(e) or
3(f), such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Investor's receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(e) or 3(f) and, if so directed by
the Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
(e)           No Investor may participate in any underwritten registration
hereunder, unless such Investor, if requested by the Company (i) agrees to sell
such Investor's Registrable Securities on the basis provided in any underwriting
arrangements in usual and customary form entered into by the Company, (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to Section 5 below. Notwithstanding the
foregoing, there is no obligation on the part of the Company or any underwriter
to include Registrable Securities of Investor in the securities to be purchased
or sold by the underwriter.
 
 
30

--------------------------------------------------------------------------------

 
 
5.             EXPENSES OF REGISTRATION.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualification fees, printers and accounting fees, the fees and disbursements of
counsel for the Company. Each Investor will pay its own expenses, including,
without limitation, its own legal expenses commissions for re-selling
Registrable Securities.
 
6.             INDEMNIFICATION.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
(a)          To the extent permitted by law, the Company will indemnify, hold
harmless and defend (i) each Investor who holds such Registrable Securities,
(ii) the directors, officers, partners, employees, agents and each person who
controls any Investor within the meaning of the 1933 Act or the Securities
Exchange Act of 1934, as amended (the "1934 Act"), if any, (iii) any underwriter
(as defined in the 1933 Act) for the Investors, and (iv) the directors,
officers, partners, employees and each person who controls any such underwriter
within the meaning of the 1933 Act or the 1934 Act, if any (each, an
"Indemnified Person"), against any joint or several losses, claims, damages,
liabilities or expenses (collectively, together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether commenced
or threatened, in respect thereof, "Claims") to which any of them may become
subject insofar as such Claims arise out of or are based upon: (i) any untrue
statement of a material fact in a Registration Statement or the omission to
state therein a material fact required to be stated or necessary to make the
statements therein not misleading; (ii) any untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations"). Subject
to the restrictions set forth in Section 6(c) with respect to the number of
legal counsel, the Company shall reimburse the Indemnified Person, promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by any Indemnified Person or underwriter for
such Indemnified Person, or any of their legal counsel, expressly for use in
connection with the preparation of such Registration Statement or any such
amendment thereof or supplement thereto; (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld; and
(iii) with respect to any preliminary prospectus, shall not inure to the benefit
of any Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)          In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees severally and not jointly to
indemnify, hold haimless and defend, to the same extent and in the same manner
set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, each person, if any, who controls
the Company within the meaning of the 1933 Act or the 1934 Act, any underwriter
and any other shareholder selling securities pursuant to the Registration
Statement or any of its directors or officers or any person who controls such
shareholder or underwriter within the meaning of the 1933 Act or the 1934 Act
(collectively and together with an Indemnified Person, an "Indemnified Party"),
against any Claim to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim arises out of or is based upon
any Violation by such Investor, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor, or its legal
counsel, expressly for use in connection with such Registration Statement; and
subject to Section 6(c) such Investor will reimburse any legal or other expenses
(promptly as such expenses are incurred and are due and payable) reasonably
incurred by them in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent shall
not be unreasonably withheld; provided, further, however, that the Investor
shall be liable under this Agreement (including this Section 6(b) and Section 7)
for only that amount as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.
 
 
32

--------------------------------------------------------------------------------

 
 
(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action
(including any governmental action), such Indemnified Person or Indemnified
Party shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party, as the
case may be; provided, however, that an Indemnified Person or Indemnified Party
shall have the right to retain its own counsel with the fees and expenses to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. The indemnifying party shall pay for only one
separate legal counsel for the Indemnified Persons or the Indemnified Parties,
as applicable, and such legal counsel shall be selected by Investors holding a
majority of the Registrable Securities included in the Registration Statement to
which the Claim relates (with the approval of a majority-in-interest of the
Investors), if the Investors are entitled to indemnification hereunder, or the
Company, if the Company is entitled to indemnification hereunder, as applicable.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
actually prejudiced in its ability to defend such action. The indemnification
required by this Section 6 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.
 
7,             CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent petiuitted by law; provided, however, that (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6, (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of such fraudulent misrepresentation, and (iii) contribution (together
with any indemnification or other obligations under this Agreement) by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.
 
 
33

--------------------------------------------------------------------------------

 
 
8,             ASSIGNMENT OF REGISTRATION RIGHTS.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of Registrable Securities, if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the 1933 Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, (v) such transfer shall have been made in
accordance with the applicable requirements of the Subscription Agreement, and
(vi) such transferee shall not be a "U.S. Person" as that term defined in
Regulation S promulgated under the 1933 Act.
 
9,             AMENDMENT OF REGISTRATION RIGHTS.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of (i) the Company and (ii) Investors
who hold a majority of the Registrable Securities, except that any person or
entity who acquires Registrable Securities may become a part to this Agreement
by the Company and such person or entity signing a counterpart of this
Agreement. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. In the event the Company
becomes a subsidiary of any company whose Common Stock is publicly traded
("Holding Company"), and the Investor receives shares of Common Stock of such
Holding Company, all obligations of the Company under this Agreement shall
terminate upon such Holding Company assuming this Agreement, which may be done
without the consent or approval of Investor.
 
10.          MISCELLANEOUS.
 
(a)            A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)            Any notices required or permitted to be given under the telt is
hereof may (i) may be personally delivered to any party, in which case the
notice shall be effective when delivered; (ii) may be sent by overnight courier,
in which case the notice shall be effective on the first scheduled delivery date
established by such courier service; or (iii) may be sent by certified or
registered mail (return receipt requested), in which case the notice shall be
effective five days after being placed in the mail, in each case addressed to a
party as provide herein. Except in the case of actual personal delivery, unless
indicated otherwise in a notice sent in compliance with this Agreement, the
addresses for such communications shall be: (i) if to the Company, to the
principal office of the Company at the time of such notice addressed to the
Chief Financial Officer of the Company; and (ii) if to Investor, to the address
set forth immediately below such Investor's name on the signature pages to this
Agreement.
 
(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
(d)          This Agreement shall be enforced, governed by and construed in
accordance with the laws of the state of Wyoming applicable to agreements made
and to be performed entirely within such state, without regard to the principles
of conflict of laws.
 
(e)          Each of the parties to this Agreement hereby (i) consents to submit
itself to the exclusive jurisdiction of the Federal and state courts located in
Sheridan, County, Wyoming in connection with any dispute arising out of or in
connection with this Agreement and any transactions contemplated by this
Agreement (a "Covered Dispute"); (ii) agrees that all claims related to Covered
Disputes may be heard and deteiminecl in any such court; (iii) agrees that it
will not attempt to deny or defeat such personal or other jurisdiction; and (iv)
agrees not to bring any action pr proceeding related to a Covered Dispute in any
other court located in any other jurisdiction. Each of the parties hereto waives
any defense of inconvenient forum to the maintenance of any action or proceeding
related to any Covered Dispute and waives any bond or surety that might
otherwise be required in connection with any Covered Dispute. Any party may make
service upon the other party in connection with any Covered Dispute by sending
or delivering a copy of the process to the party to be served at the address and
in the manner in the manner provided for giving notice under this Agreement.
Nothing herein shall limit any party from serving process in any other manner
permitted by applicable law.
 
(f)          In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
(g)          This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof
 
 
35

--------------------------------------------------------------------------------

 
 
(h)          Subject to the requirements of Section 9 hereof, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and assigns.
 
(i)          The headings in this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
(j)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
(k)          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(1)          Except as otherwise provided herein, all consents and other
determinations to be made by the Investors pursuant to this Agreement shall be
made by Investors holding a majority of the Registrable Securities, determined
as if the all options, warrants and convertible securities then outstanding have
been issued and/or converted into Registrable Securities.
 
(m)          The Company and each Investor acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm by vitiating the intent
and purpose of the transactions contemplated hereby. Accordingly, the parties
acknowledge that the remedy at law for breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach of any of the provisions under this Agreement, that the other parties
shall be entitled, in addition to all other available remedies in law or in
equity, and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
(n)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
(o)          No Investor may bring any legal or other action or proceeding for
breach of this Agreement or arising out of any matter related to this Agreement,
unless the Investors who own a majority of the Registrable Securities consent to
the bringing of such action. Any claim may be settled by the Company and the
Investors who own a majority of the Registrable Securities.
 
[The Remainder of this Page is Blank.]
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the undersigned Investors have caused this
Registration Rights Agreement to be duly executed as of the date on the first
page of this Agreement.
 
 

      NEXT FUEL, INC.                
/s/ Investor
   
/s/ Robert H. Craig
   
Name of Investor
  By: 
Robert H. Craig
   
Shares: 900,000 shares
  Title: 
Chief Executive Officer
    D.O.B.           Passport #            Address:        

 
 
37
 

--------------------------------------------------------------------------------